120 Ga. App. 611 (1969)
171 S.E.2d 772
GARRETT
v.
THE STATE.
44747.
Court of Appeals of Georgia.
Submitted September 12, 1969.
Decided November 7, 1969.
John McGuigan, for appellant.
Edward E. McGarity, District Attorney, for appellee.
QUILLIAN, Judge.
The defendant was indicted, tried and convicted of the crime of possessing and controlling a narcotic drug, marihuana. He appeals from the judgment of conviction, *612 sentence entered and the overruling of his motion for new trial. Held:
1. In enumeration of error 1 appellant contends the jury was not properly sworn. See Code § 59-709. It is true that the decision in Slaughter v. State, 100 Ga. 323, 329 (28 SE 159), quotes with approval from Clark's Criminal Procedure § 167: "In no criminal prosecution can there be a valid trial unless every one of the jurors is sworn, and the fact of swearing must appear on the record." However, here the clerk certified that the jury was properly sworn by the district attorney at the commencement of the trial. This ground is not meritorious.
2. Enumeration of error 2 complains that evidence admitted as to possession of marihuana is a product of unreasonable search and seizure prohibited by the 4th and 14th Amendments to the U. S. Constitution. There is no showing that any timely objection to the admission of the evidence was made on that ground, and the record contains no written motion to suppress or ruling thereon. Gilmore v. State, 117 Ga. App. 67 (2) (159 SE2d 474); Stephens v. State, 119 Ga. App. 674, 675 (168 SE2d 333); West v. State, 120 Ga. App. 390 (170 SE2d 698), and cases therein cited.
3. In enumeration of error 3 appellant contends that the defendant's character was introduced by the State witnesses, Chief Ussery and Sheriff Waller. The record reveals that the testimony given by the witness Ussery, was objected to and the court sustained the objection. There was no error in this regard. See Hayes v. Giddens, 101 Ga. App. 844, 846 (114 SE2d 922). As to the witness Waller, no objection was interposed to his testimony. Miller v. Coleman, 213 Ga. 125 (7) (97 SE2d 313).
Judgment affirmed. Pannell and Evans, JJ., concur.